Citation Nr: 1112447	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-02 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for fatigue, constant headache, muscle aches and joint pain, claimed as due to an undiagnosed illness.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to November 1991.  He is shown to have participated in Operation Desert Shield/Storm and to have received the Southwest Asia Service Medal with two bronze stars.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO.  

During the course of his appeal, the Veteran was afforded a hearing held at the RO before the undersigned Veterans Law Judge in October 2009.  

This matter was most recently before the Board in December 2009, when the case was, inter alia, remanded to the RO (via the Appeals Management Center (AMC), in Washington, D.C.).  

The appeal is being remanded to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.  



REMAND

The United States Court of Appeals for Veterans Claims (Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  

Notably, in the December 2009 remand, the Board ordered that a VA examiner provide an opinion as to the nature and likely etiology of the claimed disability manifested by fatigue, constant headache, muscle aches and joint pain.  

Specifically, the remand instructions requested that the examiner specify whether the Veteran had a current known clinical diagnosis other than chronic fatigue syndrome or fibromyalgia related to his complaints of fatigue, constant headache, muscle aches and joint pain.  

Moreover, the remand instructions requested that, if the examiner diagnosed any current disability(ies) other than chronic fatigue syndrome or fibromyalgia, that the examiner should offer an opinion for each diagnosed disability as to whether it is at least as likely as not that such disability was caused by or had its onset during service or within one year of service.  

Further, the remand instructions requested that, if a diagnosis of chronic fatigue syndrome or fibromyalgia was made, or if no diagnosis was offered with respect to the Veteran's reported symptoms, the examiner was requested to comment on whether there were nevertheless objective indications of a chronic disability, lasting six months or more, related to any such complaints or symptoms, including chronic fatigue syndrome or fibromyalgia, at what point the objective indications of a chronic disability became manifest, and whether such objective indications of a chronic disability could not be attributed to any known clinical diagnosis by history, physical examination and laboratory tests.  The examiner was instructed to state if no chronic disorder was present, regardless of etiology.  

The examiner was also instructed to provide a complete rationale for all opinions and conclusions reached, and to specifically reference the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

In June 2010, the Veteran was afforded a VA examination.  The examiner noted that the Veteran complained of chronic fatigue syndrome/fibromyalgia since 2005, and that that these disorders were not service related.  

The examiner noted that there was no evidence that the Veteran was diagnosed with these problems in service in the records available.  

The Veteran indicated that he felt tired all the time even with mild exercise and said that, even swimming or cutting the grass in his back yard, made him tired.  He usually felt better after sitting down and resting.  He also complained of diffuse muscle ache in all his extremities and back most of the time with no flare-ups, as well as of diffuse joint ache in most of his joints all of the time with no flare-ups.  

The examiner noted that this was not a specific joint issue, and there was a diffuse ache in all joints.  The Veteran complained of having headaches all the time, located behind the eyes without flare-ups or incapacitating episodes.  

The Veteran denied any treatment for fibromyalgia or chronic fatigue syndrome, and reported that he was diagnosed with chronic fatigue syndrome and fibromyalgia by the Social Security Administration (SSA). The examiner indicated that the Veteran stated that his symptoms had "been going on for more than 6 months, for years." 

The examiner diagnosed the Veteran with chronic fatigue syndrome/fibromyalgia that was not an undiagnosed illness and commented that it was a diagnosed illness that at least as likely as not was related to the Veteran's symptoms.  

The examiner noted that the finding of tender points and symptoms that the Veteran had could be found "in this syndrome."  The examiner indicated that any other current clinical diagnosis other than chronic fatigue syndrome or fibromyalgia related to the complaints of fatigue, constant headache, muscle aches and joint pain could not be diagnosed.  

The examiner noted that the etiology of the syndrome was not known, "like many other syndromes" and that there was no available documented evidence that the condition started in the service; hence the examiner could not relate the Veteran's chronic fatigue syndrome/fibromyalgia to the service without resorting to speculation based on the currently available information.  

The Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

A VA examination report containing an opinion that discusses "mere speculation" is considered "non-evidence" and must be returned as inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Also, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Given that the June 2010 examiner failed to fulfill the remand request and address specific VA and/or private treatment records that could provide proof in support of the Veteran's claim or address the Veteran's specific contentions regarding the date of onset of his claimed disorder and failed to substantiate his conclusions with specific medical findings, the Board finds that additional development is required prior to further appellate consideration.  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, the Board finds that an additional examination is necessary to address the concerns raised by the representative.  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the actions requested hereinabove, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him provide information concerning all treatment he has received for chronic fatigue syndrome or fibromyalgia since service.  Based on his response, the RO should take all indicated action to obtain copies of all clinical records from any identified treatment source.  

2.  The RO then should schedule the Veteran for another VA examination to determine the nature and likely etiology of the claimed disability manifested by fatigue, constant headache, muscle aches and joint pain.  

The pertinent evidence in the claims file, along with a copy of this remand, must be made available to the examiner for review.  The examiner should review the pertinent evidence, as well as the Veteran's lay assertions.  

Based on a review of the claims file and the identified examination findings, the examiner is asked to opine whether the Veteran at least as likely as suffers from chronic fatigue syndrome or fibromyalgia to which his complaints of fatigue, constant headache, muscle aches and joint pain can be attributed.  

If the examiner identifies another diagnosed condition, other than chronic fatigue syndrome or fibromyalgia, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such currently diagnosed condition had its onset during the Veteran's period of active service.  

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions should be provided.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

2.  To help avoid future remand, VA must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim in light of all pertinent evidence.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative with a fully responsive Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


